Case 8:18-cv-02869-VMC-CPT Document 257 Filed 04/13/21 Page 1 of 5 PageID 4786




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE
  TRUST; SCOTTSDALE CAPITAL
  ADVISORS CORPORATION; and
  ALPINE SECURITIES CORPORATION,

           Plaintiffs,                              Case No. 8:18-cv-02869-VMC-CPT
  v.


  CHRISTOPHER FRANKEL,

           Defendant.
                                           /

                UNOPPOSED MOTION FOR PRETRIAL CONFERENCE

          Plaintiffs, The Hurry Family Revocable Trust, Scottsdale Capital Advisors

 Corporation, and Alpine Securities Corporation (“Alpine”) (collectively “Plaintiffs”),

 request this Court schedule a pretrial conference to discuss trial procedures and address

 certain other matters under Rule 16(c)(2) as set forth below. In support, Plaintiffs state

 as follows:

                                       Background

          The initial complaint in this case was filed on November 21, 2018. The Court

 entered its Case Management and Scheduling Order on January 14, 2019 (the

 “Scheduling Order”). See Doc. 29. Pursuant to the Scheduling Order, the final pretrial

 conference was set for January 16, 2020, and the trial was to begin in February 2020.

 Id.




                                               1
 4811-3253-2964, v. 1
Case 8:18-cv-02869-VMC-CPT Document 257 Filed 04/13/21 Page 2 of 5 PageID 4787




          The parties attended the first pretrial conference on January 16, 2020. At the

 pretrial conference, the Court advised that the trial would be moved to March 2020

 and that the Court would set another final pretrial conference in advance of the trial.

 See Doc. 172. The Court subsequently scheduled another pretrial conference for

 March 11, 2020. See Doc. 190. The Court further noted that it would hear argument

 on Plaintiffs’ motion for sanctions [Doc. 189] at that time.

          The majority of the March 11, 2020 pretrial conference was focused on

 argument related to the motion for sanctions. At the conclusion of the pretrial

 conference, the Court reopened discovery for the limited purpose of completing a

 single supplemental deposition of Defendant, Christopher Frankel. To allow for the

 deposition to be completed, the Court stayed the trial until the May 2020 trial term

 and scheduled a third pretrial conference for April 30, 2020. See Docs. 193, 196, 197,

 198.

          By the time of the April 30, 2020 pretrial conference, issues related to the

 COVID-19 pandemic were in full-swing. The Court explained that it was unclear

 when the case could be tried due to the uncertainty from the pandemic. As a potential

 solution to get the case to trial, the parties and the Court discussed the possibility of a

 bench trial and calling witnesses via Zoom. After consideration, the parties determined

 that they could not agree to a bench trial. See Doc. 223.

          On August 10, 2020, the Court entered an order explaining that it would be able

 to hold a traditional, in-person jury trial no earlier than December 2020 or early 2021.

 See Doc. 234. After the parties provided their availability, the case was set for trial for

                                             2
 4811-3253-2964, v. 1
Case 8:18-cv-02869-VMC-CPT Document 257 Filed 04/13/21 Page 3 of 5 PageID 4788




 the January 2021 trial term. However, a follow-up pretrial conference was never

 scheduled. The trial has subsequently been moved each month and is now scheduled

 to take place this month. See Docs. 237-243.

          Although there have been three different pretrial conferences in this case during

 which general trial issues have been discussed, the parties and the Court have not had

 a pretrial conference to discuss the specifics for this upcoming trial. Certain issues,

 such as jury instructions, were never resolved at the previous pretrial conferences.

 Plaintiff would also like to discuss the parameters of admissibility of evidence referred

 to in Defendant’s recently filed request for judicial notice [Doc. 244]. Further, in light

 of the fact that there may be new issues or procedures relating to COVID-19

 precautions, and given that it has been nearly a year since the last pretrial conference,

 Plaintiffs respectfully request that the Court schedule a pretrial conference.

                                    Memorandum of Law

          Rule 16(b)(2) provides that “[a]t any pretrial conference, the court may consider

 and take appropriate action” on a list of specified matters. See Fed. R. Civ. P.

 16(b)(2)(A)-(P). Rule 16(d) also permits the Court to “hold a final pretrial conference

 to formulate a trial plan, including a plan to facilitate the admission of evidence.”

          Here, it would be to the parties’ and the Court’s benefit for a pretrial conference

 to be held in advance of jury selection for a number of reasons. First, it would be

 helpful to understand any changes or restrictions to the normal jury trial process,

 including voir dire and the method of presenting witness testimony (i.e., live or video),

 in light of COVID-19. Second, to encourage efficiency with the trial itself, the Court

                                               3
 4811-3253-2964, v. 1
Case 8:18-cv-02869-VMC-CPT Document 257 Filed 04/13/21 Page 4 of 5 PageID 4789




 and the parties should discuss which witnesses will be called, the amount of time

 required for each witness, and any other potential scheduling issues related to

 witnesses. Third, there are a number of outstanding disputes related to jury instructions

 and the verdict form that would be better resolved in advance of trial; particularly given

 what counsel understands to be strict time restrictions for this trial. And fourth, there

 are motions in limine that the Court previously denied without prejudice [Doc. 229]

 that the Court should reconsider in advance of trial in light of recent filings—

 specifically, Defendant’s request for judicial notice [Doc. 244] and the Court’s Order

 on the same [Doc. 250].1

          WHEREFORE, Plaintiffs respectfully request this Court enter an order setting

 a pretrial conference prior to April 23, 2021 and granting such further relief as the

 Court deems just and proper.

                              LOCAL RULE 3.01(g) CERTIFICATION

          Counsel for Plaintiffs have conferred with Defendant’s counsel and Defendant’s

 counsel has no objection to a pretrial conference which does not delay jury selection

 on April 23, 2021 or the trial during the week of April 26, 2021.


                              [Attorney’s signature on the following page]




 1
   Although Plaintiffs’ counsel initially felt these issues would be best addressed as they arose during trial, counsel has
 reconsidered its position after further consideration and in light of the time constraints with this trial. Defendant has
 filed an additional request for judicial notice which included a “notice of intent to offer evidence” related to certain
 SEC proceedings. See Doc. 244. It is apparent that the issues identified in Plaintiffs’ motion in limine [Doc. 147] are
 going to play a prominent role in Defendant’s case. Addressing these specific evidentiary issues in advance of trial
 will allow counsel for each party to adequately prepare its case for the most efficient and orderly presentation of
 evidence to the jury.


                                                             4
 4811-3253-2964, v. 1
Case 8:18-cv-02869-VMC-CPT Document 257 Filed 04/13/21 Page 5 of 5 PageID 4790




                                        /s/ Kenneth G. Turkel
                                        Kenneth G. Turkel – FBN 867233
                                        E-mail: kturkel@bajocuva.com
                                        Shane B. Vogt – FBN 257620
                                        E-mail: svogt@bajocuva.com
                                        Anthony J. Cuva – FBN 896251
                                        E-mail: acuva@bajocuva.com
                                        BAJO | CUVA | COHEN | TURKEL
                                        100 North Tampa Street, Suite 1900
                                        Tampa, Florida 33602
                                        Tel: (813) 443-2199
                                        Fax: (813) 443-2193
                                        Attorneys for Plaintiffs




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 13, 2021, the foregoing document was filed
 with the Court’s CM/ECF system, which will send electronic notice to all counsel of
 record.
                                        /s/ Kenneth G. Turkel
                                        Attorney




                                          5
 4811-3253-2964, v. 1
